United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Louis S. Catapano, D.C., for the appellant
Office of Solicitor, for the Director

Docket No. 11-37
Issued: September 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2010 appellant, through her representative, filed a timely appeal from a
June 24, 2010 decision of the Office of Workers’ Compensation Programs (OWCP) denying her
claim for an employment-related injury and an August 19, 2010 decision denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained neck, middle and lower back conditions causally related to factors of her federal
employment; and (2) whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 19, 2010 OWCP’s decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant’s representative contends that: (1) an x-ray is not necessary to
diagnose a subluxation; (2) only a licensed chiropractor can diagnose a chiropractic subluxation;
and (3) OWCP erroneously applied or interpreted a specific point of law.
FACTUAL HISTORY
On March 26, 2010 appellant, then a 59-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained neck, middle and lower back
conditions due to factors of her federal employment, including repetitive sweeping, lifting and
twisting. She first became aware of her conditions on March 19, 2010 and attributed them to her
federal employment on March 23, 2010.
In a March 22, 2010 report, Dr. Sandeep Naidu, a Board-certified radiologist, diagnosed
mild degenerative changes in the lower cervical spine and mid-thoracic spine without evidence
of fracture based on anteroposterior and lateral views of the thoracic spine. He opined that the
thoracic vertebral bodies were unremarkable without fracture or subluxation.
In a March 26, 2010 medical report, Dr. Louis S. Catapano, a chiropractor, diagnosed
cervical, thoracic and lumbar subluxations. He opined that appellant was totally disabled and
could return to work by April 6, 2010.
In an April 5, 2010 medical report, Dr. Catapano reiterated the diagnoses of cervical,
thoracic and lumbar subluxation and reported that x-rays were taken of appellant on
March 22, 2010 by Dr. Naidu. He explained that although there was no diagnosis of a medical
subluxation by the radiologist, a chiropractor was capable of diagnosing a chiropractic
subluxation. Upon review of the x-rays and physical examination, Dr. Catapano found
subluxations in the lower cervical spine at C5-6 and in the mid-thoracic spine at T5-7. He added
that these diagnoses were substantiated by his physical examination. Dr. Catapano also
diagnosed a subluxation of L4-5 in the lumbar spine although he did not have an x-ray report, but
noted that one was not necessary to diagnose lumbar subluxation.
By letter dated April 23, 2010, OWCP requested additional factual and medical
information from appellant. It allotted her 30 days to submit additional evidence and respond to
its inquiries. Appellant resubmitted medical reports from Drs. Naidu and Catapano along with
an accident report form.
By decision dated June 24, 2010, OWCP denied the claim for compensation finding that
the medical evidence submitted was not sufficient to establish fact of injury. It noted that it only
received x-ray results of appellant’s thoracic spine which indicated that there was no subluxation
and did not receive any x-ray reports concerning her cervical or lumbar spine.
On August 4, 2010 appellant requested reconsideration and submitted new evidence. In a
July 23, 2010 report, Dr. Catapano indicated that she submitted thoracic spine x-rays that showed
both the lower cervical spine and thoracic spine and revealed subluxations.
By decision dated August 19, 2010, OWCP denied appellant’s request for
reconsideration. It found that she did not submit sufficient evidence to warrant a merit review of
the June 24, 2010 decision because she did not show that OWCP erroneously applied or
2

interpreted a point of law or “presented a point of law or fact not previously considered,” or
submit relevant and pertinent new evidence not previously considered. OWCP explained that
Dr. Catapano’s diagnosis of subluxation was different than that required under FECA and
OWCP’s regulations.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.7
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet her burden of proof to establish that federal
employment factors caused or aggravated her neck, middle or lower back conditions. While
appellant submitted a statement in which she identified the factors of employment that she
believed caused the condition, in order to establish a claim that she sustained an employment3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See Ellen L. Noble, 55 ECAB 530 (2004); O.W., Docket No. 09-2110 (issued April 22, 2010).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J.
Woodhams, 41 ECAB 345 (1989). D.R., Docket No. 09-1723 (issued May 20, 2010).
7

O.W., supra note 5.

3

related injury, she must also submit rationalized medical evidence which explains how her
medical conditions were caused or aggravated by the implicated employment factors.8
In a March 26, 2010 report, Dr. Catapano diagnosed cervical, thoracic and lumbar
subluxation. He opined that appellant was totally disabled and advised her to return to work by
April 6, 2010. In an April 5, 2010 medical report, Dr. Catapano diagnosed subluxations in the
lower cervical spine at C5-6 and in the mid-thoracic spine at T5-7, upon physical examination
and a review of March 22, 2010 x-rays. He also diagnosed a subluxation of L4-5 in the lumbar
spine without an x-ray report.
In assessing the probative value of chiropractic evidence, the initial question is whether
the chiropractor is considered a physician under 5 U.S.C. § 8101(2). A chiropractor is not
considered a physician under FECA unless it is established that there is a spinal subluxation as
demonstrated by x-ray to exist.9 OWCP’s implementing regulations define subluxation to mean
an incomplete dislocation, off-centering, misalignment, fixation or abnormal spacing of the
vertebrae which must be demonstrable on any x-ray film to an individual trained in the reading
of x-rays.10 Dr. Catapano diagnosed cervical and thoracic subluxations in his medical reports
dated March 26 and April 5, 2010 medical reports. The Board finds that, as he diagnosed spinal
subluxations as demonstrated by x-ray to exist, he is considered a physician under FECA and his
medical reports are of probative value on the issue of whether appellant sustained a neck and
middle back condition due to factors of her federal employment.11 Although Dr. Catapano is
considered a physician under FECA, he did not provide a rationalized medical opinion as to how
the implicated factors of her federal employment, including repetitive sweeping, lifting and
twisting, caused or aggravated her neck and middle back conditions. Appellant failed to meet
her burden of proof.
In a March 22, 2010 radiological report, Dr. Naidu diagnosed mild degenerative changes
in the lower cervical spine and mid-thoracic spine without evidence of fracture. He opined that
the thoracic vertebral bodies were unremarkable without fracture or subluxation. Dr. Naidu did
not provide a rationalized medical opinion as to how the implicated factors of appellant’s federal
employment caused or aggravated her neck, middle and lower back conditions. Therefore,
appellant failed to meet her burden of proof.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the indicated employment factors, she
failed to meet her burden of proof to establish a claim.

8

Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C. Moore, 52 ECAB 132 (2000); A.C., Docket No. 08-1453
(issued November 18, 2008).
9

See Mary A. Ceglia, 55 ECAB 626 (2004).

10

20 C.F.R. § 10.5(bb).

11

As Dr. Catapano’s diagnosis of lumbar subluxation was not supported by an x-ray report, his reports are not
probative on the issue of whether appellant sustained an employment-related lower back condition.

4

LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,12
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.13 When a claimant fails to meet one of the above standards, OWCP will
deny the application for reconsideration without reopening the case for review of the merits.14
ANALYSIS -- ISSUE 2
On appeal, appellant’s representative contends that: (1) an x-ray is not necessary to
diagnose a subluxation; (2) only a licensed chiropractor can diagnose a chiropractic subluxation;
and (3) OWCP erroneously applied or interpreted a specific point of law. Appellant’s August 4,
2010 request for reconsideration did not advance a relevant legal argument not previously
considered by OWCP. She is stating that OWCP was incorrect in not considering Dr. Catapano
a physician. However, this argument is now moot as the Board finds that Dr. Catapano is
considered a physician under FECA. Appellant’s contentions on reconsideration do not show
that OWCP erroneously applied or interpreted a specific point of law or advance a relevant legal
argument not previously considered by OWCP. Consequently, she is not entitled to a review of
the merits of her claim under the first two requirements under section 10.606(b)(2).
To the extent appellant argued that the medical record established causation, the Board
notes that causal relationship is a medical issue and must be supported by medical evidence.15 In
support of her reconsideration request, she submitted a July 23, 2010 medical report by
Dr. Catapano who indicated that the March 22, 2010 thoracic spine x-rays showed both the lower
cervical spine and thoracic spine and, in his medical opinion, revealed subluxations. The
evidence from Dr. Catapano which was not previously of record, while new is not relevant to the
issue of causation as it contains no additional opinion on the cause of appellant’s claimed neck
and back conditions. The Board has held that the submission of evidence which does not address
the particular issue involved in the claim does not constitute a basis for reopening a case for
merit review.16 Consequently, the evidence submitted by appellant on reconsideration does not
establish a basis for reopening the claim for a merit review. Thus, the Board finds that OWCP
properly denied her August 4, 2010 request for reconsideration.

12

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
13

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

14

Id. at § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements OWCP will deny the application for
review without reviewing the merits of the claim).
15

See Y.J., Docket No. 08-1167 (issued October 7, 2008).

16

See Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained neck, middle and lower back conditions in the performance of duty causally related to
factors of her federal employment. Because appellant’s request for reconsideration did not meet
at least one of the criteria required to reopen a case, the Board finds that OWCP properly denied
her request for reconsideration without a merit review.
ORDER
IT IS HEREBY ORDERED THAT the August 19 and June 24, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

